Citation Nr: 1712490	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-31 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for head and neck cancer, to include nasopharyngeal carcinoma and papillary thyroid carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for head and neck cancer, to include nasopharyngeal carcinoma.

In a December 2015 decision, the Board denied the Veteran's claim of entitlement to service connection for nasopharyngeal carcinoma, to include head and neck cancer. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the Court issued an Order vacating the Board's decision and remanding the case to the Board for further action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his head and neck cancer is related to exposure to herbicide agents, asbestos, and radiation during miliary service.  

At the outset, the Board notes that a review of the electronic claims file, both on VBMS and Virtual VA, shows that the file is incomplete.  The electronic claims file does not contain a majority of the records that were identified in the December 2015 Board decision or in the February 2012 rating decision.  Notably, the report from the February 2012 compensation and pension staff physician and the August 2015 VA examination report have not been associated with the Veteran's electronic file.  Additionally, the application for service connection, the Veterans Claims Assistance Act letter, the Veteran's notice of disagreement, service treatment records, military personnel records, and the statement of the case are not of record.  On remand, all outstanding portions of the Veteran's file should be requested and associated with the electronic claims file.

As detailed herein, the Board denied the appellant's claim in a December 2015 decision.  In so doing, the Board noted that the appellant submitted numerous internet articles relating to a number of conditions, to include thyroid cancer.  However, the Board concluded that the evidence did not show, and the Veteran did not claim, that he had thyroid cancer.  As such, it was determined that the articles did not support the Veteran's claim.  

Notwithstanding, in the JMR, it was noted that the evidence of record indeed indicated that the Veteran had papillary thyroid carcinoma during the appeal period and underwent a thyroidectomy in January 2012.  It was further noted that the claim on appeal stemmed from the Veteran's application for service connection for a disability claimed as "head and neck cancer."  Additionally, the Veteran submitted information concerning thyroid cancer multiple times during the appeal.  

The Board notes that in articles provided by the Veteran, it was reported that the thyroid is located in the neck.  While the RO denied service connection for neck and head cancer in the February 2012 rating decision, it is not clear whether such determination included consideration of the diagnosed thyroid cancer.  In light of the foregoing, the Board finds that remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all documents since the filing of the service connection claim have been associated with the Veteran's electronic claims file.  The Veteran's military personnel and service treatment records should also be obtained.

2.  Develop the claim for head and neck cancer, to include the diagnosed thyroid cancer.  Such development should include providing a VA examination and obtaining an etiological opinion if necessary under 38 C.F.R. § 3.159, based on a review of the complete record.  The Board is unable to make this determination in light of the limited records currently available.

3.  Thereafter, the AOJ should readjudicate the claim on appeal.  If the benefit sought remains denied, the AOJ must provide the appellant and his representative with a supplemental statement of the case and afford them an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




